MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Feb 13 2020, 12:10 pm

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Katharine Vanost Jones                                    INDIANA DEPARTMENT OF
Evansville, Indiana                                       CHILD SERVICES
                                                          Curtis T. Hill, Jr.
                                                          Attorney General of Indiana
                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          February 13, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of: A.S. (Minor                              19A-JT-2068
Child),                                                   Appeal from the Vanderburgh
and                                                       Superior Court
                                                          The Honorable Renee Allen
E.S. (Father),                                            Ferguson, Magistrate
Appellant-Respondent,                                     Trial Court Cause No.
                                                          82D04-1904-JT-612
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020                 Page 1 of 13
      Tavitas, Judge.


                                                   Case Summary
[1]   E.S. (“Father”) appeals from the termination of his parent-child relationship

      with A.S. (the “Child”). We affirm.


                                                           Issues
[2]   Father raises two issues on appeal, which we restate as follows:


                 I.        Whether the trial court abused its discretion in denying
                           Father’s motion for a continuance.


                 II.       Whether sufficient evidence supports the termination of
                           Father’s parental rights.


                                                            Facts
[3]   Father has a significant record of substance abuse, criminal conduct, and

      incarceration dating back to 2012. 1 Father was incarcerated for much of the

      underlying action. Father and B.S. (“Mother”) 2 are the parents of the Child




      1
        In June 2012, Father pleaded guilty to burglary, a Class C felony, and theft, a Class D felony. In
      October 2014, Father was charged with possession of a controlled substance, a Level 6 felony, and
      was placed under probation supervision. In June 2016, Father pleaded guilty to dealing in a look-
      a-like substance, a Level 5 felony; possession of methamphetamine, Level 5 felony; possession of a
      syringe, Level 6 felony; resisting law enforcement; and a traffic violation.
      2
          Mother voluntarily relinquished her parental rights to the Child and is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020                     Page 2 of 13
      (born in October 2017). At the time of the Child’s birth, Mother was the

      custodial parent. Father was incarcerated and had not yet met the Child.


[4]   On October 31, 2017, the Vanderburgh County Office of the Department of

      Child Services (“DCS”) received an allegation of substance abuse by Mother.

      Days later, Mother tested positive for amphetamine, methamphetamine,

      benzodiazepines, and Buprenorphine, and DCS removed the Child from

      Mother’s care. At the time, Father and Mother had two older children in foster

      care. 3 DCS placed the Child in the same foster placement as her siblings. On

      November 15, 2017, the trial court adjudicated the Child as a CHINS.


[5]   On August 28, 2018, Father was released to the drug court re-entry program.

      Thereafter, as required by the trial court’s dispositional order, Father contacted

      DCS and met with family case manager (“FCM”) Nate Austin. Father

      expressed his willingness to engage in supervised visitation, drug screens, and

      parenting education. FCM Austin instructed Father to refrain from drug and

      alcohol use and to secure employment and stable housing. Father also met the

      Child for the first time and participated in a two-hour supervised visit with the

      Child. The Child was ten months old.


[6]   On September 4, 2018, case manager Dana Allyn filed a petition to revoke

      Father’s placement in the drug court re-entry program. Father appears to have

      been arrested, and on September 20, 2018, Father was released from jail. On or




      3
          Father’s parental rights to the two older children were terminated in separate proceedings.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020                 Page 3 of 13
      about October 6, 2018, Father refused a drug test, in violation of the program’s

      rules, and self-reported his use of methamphetamine and Suboxone. On

      October 7, 2018, Father failed to report to facility check-in. On October 8,

      2018, case manager Allyn filed a petition to revoke Father’s drug court

      placement. Father “was AWOL” until his arrest on October 29, 2018, for

      dealing in a look-alike substance. Exhibits Vol. I p. 214. On October 30, 2018,

      the program moved to revoke Father’s placement. On February 20, 2019,

      Father was ordered to the DOC to serve his previously-suspended sentence.


[7]   On April 1, 2019, DCS filed a petition to terminate Father’s parental rights. On

      May 28, 2019, Father moved to continue the fact-finding hearing beyond

      January 2020, when Father expected to be released from prison, to give Father

      the “opportunity to be released from incarceration, participate in services and

      be reunified with his child.” Tr. Vol. II p. 5. The trial court denied the motion

      for continuance.


[8]   On June 5, 2019, the trial court conducted the fact-finding hearing on DCS’s

      petition for termination of Father’s parental rights. Father appeared

      telephonically from jail. On August 6, 2019, the trial court entered its order,

      which contained findings of fact and conclusions thereon, and terminated

      Father’s parental rights. Father now appeals.


                                                   Analysis
[9]   The Fourteenth Amendment to the United States Constitution protects the

      traditional rights of parents to establish a home and raise their children. In re

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 4 of 13
       K.T.K. v. Indiana Dept. of Child Services, Dearborn County Office, 989 N.E.2d 1225,

       1230 (Ind. 2013). “[A] parent’s interest in the upbringing of [his or her] child is

       ‘perhaps the oldest of the fundamental liberty interests recognized by th[e]

       [c]ourt[s].’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054

       (2000)). We recognize, of course, that parental interests are not absolute and

       must be subordinated to the child’s best interests when determining the proper

       disposition of a petition to terminate parental rights. Id. Thus, “‘[p]arental

       rights may be terminated when the parents are unable or unwilling to meet their

       parental responsibilities by failing to provide for the child’s immediate and long-

       term needs.’” In re K.T.K., 989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d

       258, 265 (Ind. Ct. App. 2004), trans. denied).


                                                I.       Continuance

[10]   Father argues that he was “prejudiced and detrimentally harmed by the court’s

       denial of a continuance until [Father] [wa]s released from prison [in January

       2020, at the latest] and able to participate in services.” Father’s Br. p. 8.

       “Generally speaking, a trial court’s decision to grant or deny a motion to

       continue is subject to abuse of discretion review.” In re K.W., 12 N.E.3d 241,

       244 (Ind. 2014). An abuse of discretion may be found in the denial of a motion

       for a continuance when the moving party has shown good cause for granting

       the motion; however, no abuse of discretion will be found when the moving

       party has not demonstrated that he or she was prejudiced by the denial. Rowlett

       v. Vanderburgh Cty. Office of Family & Children, 841 N.E.2d 615, 619 (Ind. Ct.

       App. 2006) (internal citations omitted), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 5 of 13
[11]   Father relies upon our Supreme Court’s discussion of the absence of a parent

       from termination proceedings in K.W. In K.W., the mother was incarcerated

       and sought a continuance of the termination fact-finding proceedings until after

       her release date in approximately two weeks. The trial court denied the

       continuance, conducted the fact-finding hearing in the mother’s absence, and

       terminated the mother’s parental rights. After we affirmed, our Supreme Court

       granted transfer and vacated the termination of the mother’s parental rights,

       deeming the proceedings fundamentally unfair, prejudicial, and violative of due

       process.


[12]   In analyzing the mother’s claim in K.W., our Supreme Court employed the

       eleven-factor test it adopted in In Re C.G., Z.G. v. Marion Cnty. Dep’t of Child

       Servs., 954 N.E.2d 910, 922 (Ind. 2011). The K.W. Court acknowledged the

       distinctions between K.W. and C.G., but found that the C.G. test “illuminate[d]

       [] review of whether [the mother] showed good cause why her motion [for

       continuance] should be granted or if the denial was otherwise ‘clearly against

       the logic and effect of the facts and circumstances before the court or the

       reasonable, probable and actual deductions to be drawn therefrom.’” Id.


[13]   The C.G. factors are as follows:


               (1) [t]he delay resulting from parental attendance; (2) the need for
               an early determination of the matter; (3) the elapsed time during
               which the proceeding has been pending; (4) the best interests of
               the child(ren) in reference to the parent’s physical attendance at
               the termination hearing; (5) the reasonable availability of the
               parent’s testimony through a means other than his or her

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 6 of 13
                attendance at the hearing; (6) the interests of the incarcerated
                parent in presenting his or her testimony in person rather than by
                alternate means; (7) the [e]ffect of the parent’s presence and
                personal participation in the proceedings upon the probability of
                his or her ultimate success on the merits; (8) the cost and
                inconvenience of transporting a parent from his or her place of
                incarceration to the courtroom; (9) any potential danger or
                security risk which may accompany the incarcerated parent’s
                transportation to or presence at the proceedings; (10) the
                inconvenience or detriment to parties or witnesses; and (11) any
                other relevant factors.


       Id.


[14]   We initially note that here, unlike the circumstances in K.W., Father attended

       and participated fully in the fact-finding hearing via telephonic means. We

       address the pertinent 4 C.G. factors when faced with a motion to continue a

       termination fact-finding hearing. Factor (1)—delay from granting Father’s

       desired continuance—is not insignificant, albeit difficult to quantify. 5 A

       continuance to a date after Father’s release from prison could allow Father to

       bond with the Child, participate in services, and work on parenting skills.


[15]   Regarding factor (2), the need for an early determination of the matter, the

       record does not indicate any specific urgency, beyond a child’s general need for




       4
        The instant facts differ from K.W. in that Father appeared telephonically for the fact-finding. Father’s
       participation renders Factors, (5), (6), (8), (9), (10), and (11) inapplicable.
       5
        At the time of the scheduled fact-finding hearing, the Child was nearly two years old and had met Father
       once in a two-hour supervised visit.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020                  Page 7 of 13
       permanency. As to factor (3), the elapsed time during which the proceeding has

       been pending—the Child was removed from Mother in November 2017, when

       the Child was one month old. By the time of the June 2019 fact-finding

       hearing, the Child was nearly two years old and was firmly bonded in a pre-

       adoptive placement with her siblings.


[16]   As to factor (4)—the best interests of the Child consideration—the record is

       clear that Father and the Child were not bonded; Father was incarcerated for

       the majority of the Child’s life and, upon his release from prison, Father

       returned to incarceration soon after his first—and only—visit with the Child.

       Regarding factor (7)—the effect of Father’s inability to participate in services on

       his likelihood to prevail on the merits—we find that Father’s failure to

       participate in services has a significant negative impact on his likelihood to

       prevail on the merits. The record reveals that Father has not been denied access

       to services but, rather, he has squandered such opportunities.


[17]   Our weighing of the applicable C.G. factors does not reveal good cause for the

       granting of Father’s requested continuance. It cannot be overstated that Father

       was granted the opportunity to participate in services upon his release from

       prison in Fall of 2018. Father’s decision to resume his drug use and criminal

       activity resulted in his return to prison, which thwarted DCS’s ability to initiate

       services. Under these circumstances, the Child’s need for permanency weighs

       against Father’s need for a continuance. The trial court’s denial of Father’s

       motion for a continuance was not clearly against the logic and effect of the



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 8 of 13
       circumstances before the trial court and did not render the proceedings

       fundamentally unfair, prejudicial, or contrary to standards of due process.


                                            II.       Conditions of Removal

[18]   Father also argues that insufficient evidence supported the termination of his

       parental relationship with the Child. When reviewing the termination of

       parental rights, we do not reweigh the evidence or judge witness credibility. In

       re. I.A., 934 N.E.2d 1127, 1132 (Ind. Ct. App. 2010). We consider only the

       evidence and reasonable inferences that are most favorable to the judgment. Id.

       We must also give “due regard” to the trial court’s unique opportunity to judge

       the credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)).


[19]   Pursuant to Indiana Code Section 31-35-2-8(c), “The trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b).” 6 Here, the trial court entered findings of fact and conclusions

       thereon in granting DCS’s petition to terminate Father’s parental rights. When

       reviewing findings of fact and conclusions thereon entered in a case involving a




       6
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.

               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020                       Page 9 of 13
       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[20]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (A)      that one (1) of the following is true:


                                (i)      There is a reasonable probability that the
                                         conditions that resulted in the child’s removal
                                         or the reasons for placement outside the
                                         home of the parents will not be remedied.


                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


                                (iii)    The child has, on two (2) separate occasions,
                                         been adjudicated a child in need of services;


                        (B)     that termination is in the best interests of the child;
                                and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 10 of 13
                        (C)      that there is a satisfactory plan for the care and
                                 treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


[21]   Father challenges only the trial court’s determination as to the likelihood that

       the conditions that resulted in the Child’s removal will not be remedied. Father

       maintains that the trial court terminated Father’s parental rights “largely due to

       [Father’s] admission [ ] to a single use of methamphetamine after [Father] had

       taken the relapse prevention class in prison.” 7 Father’s Br. p. 14.


[22]   To prove that the conditions that led to the removal of the Child will not be

       remedied, DCS must establish: (1) what conditions led DCS to place and retain

       the Child in foster care; and (2) whether there is a reasonable probability that

       those conditions will not be remedied. I.A., 934 N.E.2d at 1134. When

       analyzing this issue, courts may consider not only the basis for the initial

       removal of the Child, but also reasons for the continued placement of the Child

       outside the home thereafter. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied.




       7
        Although we expect zealous advocacy from counsel, we find that appellant’s counsel mischaracterizes the
       evidence here. We admonish appellant’s counsel from taking such liberties in the future.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020            Page 11 of 13
[23]   Courts must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing, taking into consideration evidence of changed

       circumstances. A.D.S. v. Indiana Dep’t of Child Servs., 987 N.E.2d 1150, 1157

       (Ind. Ct. App. 2013), trans. denied. The parent’s habitual patterns of conduct

       should be evaluated to determine the probability of future neglect or deprivation

       of the child. Id. Factors to consider include a parent’s prior criminal history,

       drug and alcohol abuse, history of neglect, failure to provide support, and lack

       of adequate housing and employment. Id. Courts also may consider services

       offered to the parent by DCS and the parent’s responses to those services. Id.

       DCS is not required to prove a parent has no possibility of changing; it need

       only establish a reasonable probability that no change will occur. Id.


[24]   In determining here that the conditions that led to the Child’s removal were

       unlikely to be remedied, the trial court made specific findings. At the fact-

       finding hearing, FCM Austin testified that: Father “never actually completed”

       any services because Father relapsed and was incarcerated for a new drug

       offense; and Father does not have custody of his other children for reasons

       related to Father’s long-running cycle of substance abuse, criminal activity, and

       incarceration. Tr. Vol. II p. 23. CASA Stephanie Johnson testified that,

       although Father expressed a desire for reunification, she “do[es] not feel

       confident that [Father] would participate in the services needed in order to

       accomplish [reunification.]” Id. at 37.


[25]   Based on the foregoing, we conclude that DCS proved, by clear and convincing

       evidence, the allegations in the petition to terminate Father’s parental rights.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 12 of 13
       Father’s habitual patterns of conduct—namely, substance abuse, criminal

       activity, and incarceration—hindered DCS’s ability to provide Father with vital

       services. Father could not maintain sobriety, refrain from committing drug-

       related crimes, or remain out of jail even when Father faced the potential

       termination of his parental rights and the prospect of additional prison time.

       See Lang v. Starke Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007)

       (“[E]vidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services demonstrates the

       requisite reasonable probability that the conditions will not change.”); see In re

       S.S., 120 N.E.3d 605, 612 (Ind. Ct. App. 2019) (affirming trial court’s

       conclusion that conditions that led to the Child’s removal were unlikely to be

       remedied based on the father’s “long-running pattern of behavior”). The trial

       court did not clearly err in concluding that there was a reasonable probability

       that the conditions that led to the Child’s removal were unlikely to be remedied.


                                                 Conclusion
[26]   The trial court did not abuse its discretion in denying Father’s motion to

       continue the termination fact-finding hearing. Sufficient evidence supports the

       termination of Father’s parental rights to the Child. We affirm.


[27]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2068 | February 13, 2020   Page 13 of 13